Exhibit 99.1 National Beverage Corp. Reports 'Mid-Year' Results FORT LAUDERDALE, FL, December 8, 2011 National Beverage Corp. (NASDAQ:FIZZ) today released financial results for the six-months ending October 29, 2011 – ● Revenues for the six months increased to $327.1 million ● Net income increased to $24.6 million ● Earnings per share increased to $.53 For the Trailing Twelve Months – Sales EBITDA* Free Cash Flow* $611.1 million $76.7 million $65.6 million “We are Jubilant this spiritual season for all that we cherish – Our Hope for America, Our Wish for Peace in the World and our ‘Thanks’ for the Courage to ‘Stand’ for – Doing the Right Thing!”stated Nick A. Caporella, Chairman and Chief Executive Officer. “Our charge since inception was – value – and in each ounce that we produce and every package that our ounces are delivered in, value is magnified!” continued Caporella. “We are very pleased to report these results and further state that our culture and style demand this performance.Our FY 2012 mantra FOCUS – FUNCTIONAL – EFFICACY – VALUE is locked in place and will surely provide the ‘thrust’ for a solid year,” Caporella stated. “Especially at this Spiritual time of year, Team National would very much like to wish everyone Good Health, Good Tidings and Peace.Our heartfelt wish is that a gentle, loving, peaceful feeling envelops all humans throughout Planet Earth, most especially, in our America!Enthusiastically – Yes .” concluded Caporella. National Beverage is highly innovative as a pace-setter in the changing soft-drink industry, featuring refreshment products that are geared toward the lifestyle/health-conscious consumer.Shasta® – Faygo® – Everfresh® and LaCroix® are aligned with Rip It® energy products to make National Beverage America’s Flavor•Favorite – soft-drink company. “Patriotism” – If Only We Could Bottle It! Fun, Flavor and Vitality the National Beverage Way National Beverage Corp. Consolidated Results for the Three and Six Months Ended October 29, 2011 and October 30, 2010 (in thousands, except per share amounts) Three Months Ended Six Months Ended October 29, October 30, October 29, October 30, Net Sales $ Net Income $ Net Income Per Share Basic $ Diluted $ Average Common Shares Outstanding Basic Diluted This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include fluctuations in costs, changes in consumer preferences and other items and risk factors described in the Company's Securities and Exchange Commission filings.The Company disclaims an obligation to update any such factors or to publicly announce the results of any revisions to any forward-looking statements contained herein to reflect future events or developments. Non-GAAP Financial Measures The Company reports its financial results in accordance with accounting principles generally accepted in the United States ("GAAP").Management believes, however, that certain non-GAAP financial measures may provide users of this financial information with additional insights into the operating performance of the business and to also serve as a widely accepted measure for comparing operating performance with other companies with different capital structures. * Reconciliation of Net Income (GAAP) to EBITDA (Non-GAAP) and Free Cash Flow (Non-GAAP) Trailing 12 Months Ended October 29, 2011 Net Income (GAAP) $ Depreciation and Amortization Interest (Income) Expense - Net 20 Provision for Income Taxes EBITDA (Non-GAAP) $ EBITDA (above) $ Additions to Property, Plant & Equip. ) Free Cash Flow (Non-GAAP) $ Contact: National Beverage Corp. Grace Keene, 877-NBC-FIZZ Office of the Chairman
